ORDER
L.C. Bell pled guilty to possession of more than five grams of cocaine base with intent to distribute and possession of a firearm by a felon. The district court sentenced Bell to 150 months’ imprisonment and eight years of supervised release on the drug count, and 120 months’ imprisonment and three years of supervised release on the firearm count, to run concurrently. In United States v. Bell, 585 F.3d 1045 (7th Cir.2009), we affirmed Bell’s convictions but issued a limited remand to *105allow the district court to determine whether it would have imposed a different sentence in light of Kimbrough v. United States, 552 U.S. 85, 128 S.Ct. 558, 169 L.Ed.2d 481 (2007). On September 27, 2010, the district court advised us that it would have imposed the same sentence even if it had known that it could take the craek/coeaine powder disparity into account. Accordingly, the judgment of the district court is AFFIRMED.